DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The instant patent application is a continuation of US patent 10896070.
	Claims 1-24 are pending and examined in this office action.

Double patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as 
Claims 1-24 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent 10896070. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are obvious over the claims 1-18 of U.S. Patent 10896070. See MPEP 804.  The side-by-side comparison below of claim 1 of the instant application and claims 10 + 14 of U.S. Patent 10896070 shows limitation by limitation matching between the conflicting claims (bold parts are the differences)

Instant Application
U.S. Patent 10896070
1. A computer program product comprising a non-transitory, computer-readable storage medium storing computer-executable code comprising:
code for a first stateless container of binaries, the first stateless container of binaries comprising a the first version of the first functional component executable to provide a first version of a service of the content management system;

















code for a broker executable to: receive a request for the service of the content management system from a client application, the request associated with a user of the content management system;

determine that the first version of the service is accessible with regard to the user, wherein the first version of the service is provided by the first stateless container of binaries;

determine an available first server that hosts the first version of the service;
provide an indication of the first version of the service to the client application; and
provide an IP address and a port number associated with the available first server to the client application.

code for a plurality of stateless containers of binaries, each of the each of the plurality of provide a different version of a first functional component of a content management system;
instructions executable to:


link each of the stateless containers of binaries to a configuration container storing configuration data for the plurality of stateless containers of binaries and a data container configured to store output data for the plurality of stateless containers of binaries, wherein each of the plurality of stateless containers of binaries is configured to execute the respective computer-executable instructions to provide the respective different version of the first functional component and use the configuration data in common and the data container in common with the others of the plurality of stateless containers of binaries;

receive a request for a service of the content management system from a client application, the request associated with a user of the content management system;


determine a plurality of versions of the service that are determined as accessible with regard to the user;


provide, to the client application, a list of the plurality of versions of the service; and
provide, to the client application, a list of servers hosting the plurality of versions of the service, each server from the list of servers hosting at least one version of the service, the list including an IP address and a port number associated with each of the servers from the list of servers, wherein each of the versions of the service is provided by a respective one of the plurality of stateless containers of binaries.

14. The computer program product of claim 10, wherein the configuration data is configured to cause each of the different versions of the first functional component to project an operational status to a common broker that maintains a service registry for the content management system.


a first stateless container of binaries comprising the first version of the first functional component executable to provide a first version of a service, whereas U.S. Patent 10896070 discloses a plurality of stateless containers of binaries configured to provide a different version of a first functional component to provide a service; b) the instant application discloses determine an available first server that hosts the first version of the service; provide an indication of the first version of the service to the client application; and provide an IP address and a port number associated with the available first server to the client application; whereas U.S. Patent 10896070 discloses provide, to the client application, a list of the plurality of versions of the service; and provide, to the client application, a list of servers hosting the plurality of versions of the service, each server from the list of servers hosting at least one version of the service, the list including an IP address and a port number associated with each of the servers from the list of servers. However, a person skilled in the art would recognize a plurality of stateless containers of binaries configured to provide a different version of a first functional component would include a first stateless container of binaries comprising the first version of the first functional component; and a list of the plurality of versions of the service (with IP addresses and port numbers) would include an available first server that hosts the first version of the service (with IP address and port number). Therefore, all of features in the claim 1 of the instant patent application are taught in claims 10 +14 of U.S. Patent 10896070. Claims 10 +14 of U.S. Patent 10896070 also recite some additional limitations.

Similar claim mappings of the remaining claims (claims 2-24) to claims 1-18 of U.S. U.S. Patent 10896070 would have been obvious to a person having ordinary skill in the art but have been omitted for the sake of brevity.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Calhoun et al. (US PGPUB 2019/0042322) hereinafter Calhoun, in view of Bolton et al. (US PGPUB 2015/0163327) hereinafter Bolton.

Per claim 1, Calhoun discloses “a computer program product comprising a non-transitory, computer-readable storage medium storing computer-executable code comprising” (claim 1); “code for a first stateless container of binaries, the first stateless container of binaries comprising a code memory having stored thereon code for a first version of a first functional component of a content management system, the first version of the first functional component executable to provide a first version of a service of the content management system” (paragraphs [0010][0013][0022][0031]; providing software as a service using stateless containers, each container includes binaries, libraries (functional component), executable code of a particular version; each container provides a response to a tenant’s request for a service); “code for a broker executable to: receive a request for the service of the content management system from a client application, the request associated with a user of the content management system; determine that the first version of the service is accessible with regard to the user, wherein the first version of the service is provided by the first stateless container of binaries; determine an available first server that hosts the first version of the service” (paragraphs [0031][0038]; receiving a tenant’s request for a service, a router (broker) to route the  request to a particular 
Calhoun discloses routing tenant’s requests to a particular container on a particular server, Calhoun does not explicitly disclose “provide an indication of the first version of the service to the client application; and provide an IP address and a port number associated with the available first server to the client application”. However, Bolton suggests the above (paragraphs [0033]-[0035],[0046]-[0050]; a registry that stores connection information of services, including IP addresses and port numbers, and provide these information to a user in response to a user’s request). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Calhoun and Bolton to provide connection information (IP address and port number) of different services to a user application, this gives the user application flexibility to choose a particular connection to a particular service.

Claims 10 and 19 are rejected under similar rationales as claim 1.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Calhoun, in view of Bolton, and in view of Nanekar et al. (US Patent 8793371) hereinafter Nanekar.

Per claim 3, Calhoun also does not explicitly teach “code for a configuration container, the configuration container executable to provide a configuration memory having stored thereon configuration data; and instructions executable to link the first stateless container of binaries to the configuration container”. However, Nanekar suggests (claim 1; column 5, line 9-20. column 6, line 35-45; a common configuration warehouse/container to store and manage different configuration data for 
Claim 12 is rejected under similar rationales as claim 3.

Claims 4-5 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Calhoun, in view of Bolton, in view of Nanekar, and in view of Venkatesh et al. (US PGPUB 2019/0042321) hereinafter Venkatesh.

Per claim 4, Nanekar further suggests “wherein the first stateless container of binaries is configured to initialize the first version of the first functional component with the configuration data” (claim 1; column 5, line 9-20. column 6, line 35-45; a common configuration warehouse/container to store and manage different configuration data for different applications, these applications share access to the configuration warehouse through a common API (link); column 1, line 40-50; configuration information is needed for execution of an application (configuration information is used to initialize the application for execution)). Nanekar does not explicitly teach “wherein the configuration data includes a location of the broker, wherein the first version of the first functional component is executable to register with the broker based on the configuration data”. However, Venkatesh suggests the above (paragraphs [0043][0049]; each application container's IPaddress:port is registered with the load balancer (broker); the IPaddress:port of container is mapped to IPaddress:port of the host to expose a 

Per claim 5, Venkatesh further suggests “wherein the broker is executable to maintain a service registry for the content management system and wherein the first version of the first functional component is executable to project an operational status to the broker” (paragraphs [0065]-[0067]; a monitoring block to monitor the executions of different containers and services provided by the different containers; a service registry that keeps track of the operational status of the containers).
Claims 13-14 are rejected under similar rationales as claims 4-5.

Claims 6-8, 15-17 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Calhoun, in view of Bolton, and in view of Srisureshet al. (US PGPUB 2010/0251335) hereinafter Srisureshet.

Per claim 6, Calhoun does not explicitly teach “code to provide a mapping memory having stored thereon: mapping data that maps internal IP addresses of a plurality of stateless containers of binaries to corresponding external IP addresses that are accessible to external users of the content management system; and status data that indicates a current operational status of each of the different versions of the first functional component, wherein the broker is executable to use the mapping memory to provide an internal IP address for the available first server to the client application based on a determination that the client application is an internal application and provide an external IP address for the available first server to the client application based on a determination that the client application is an external application”. However, Srisureshet suggests the above (claims 1-10; paragraphs [0003][0010][0011]; utilizing a network address translation map to map an internal IP to an external user (with external IP), so the external user can access the resources on the internal network; each user’s access is granted based on a policy, which includes the availability (i.e. current operational status) of the resources). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Calhoun, Bolton and Srisureshet to utilize a mapping component to map internal IP addresses (containers of binaries) to external users’ IP addresses, and to grant access based on a policy; this would improve the security of the system to ensure only authorized users can access internal resources.

Per claim 7, Srisureshet further suggests “wherein the mapping memory has stored thereon indicators of access permissions of specified users for accessing different versions of first functional component” (claims 1-10; paragraphs [0003][0010][0011]; each user’s access to a resource is granted based on a policy, each resource may have its own customized access policy, which specifies its mode of operation, such specific access time allowed).

Per claim 8, Srisureshet further suggests “the indicators of access permissions indicate a first level of access for a first user to the first version the first functional component and a second level of access for the first user to a second version of the first functional component” (claims 1-10; paragraphs [0003][0010][0011]; each user’s access to a resource is granted based on a policy, each resource may have its own customized access policy; therefore, a first resource may be available for a specific user, and a second resource is restricted to the specific user). Calhoun further suggests providing different versions of the first functional component on client computers (paragraph [0022]; providing different versions of the binary software application in containers).

Claims 15-17 are rejected under similar rationales as claims 6-8.
Claims 23-24 are rejected under similar rationales as claims 6-7.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Calhoun, in view of Bolton, and in view of Haselden et al. (US PGPUB 2006/0156157) hereinafter Haselden.

Per claim 9, Calhoun does not explicitly teach “code for a data container to run external to the first stateless container of binaries, the data container configured to store output data for the first stateless container of binaries; and instructions to link the first stateless container of binaries to the data container”. However, Haselden suggests the above (paragraphs [0011][0050]; executing a workflow package (container of binaries), generates a checkpoint component (data container) can include both completion data and container state data; the completion data can include container identification (link to container of binaries), execution results (output)). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Calhoun, Bolton and Haselden to execute a workflow package (container of binaries), generates a checkpoint component (data container), as the checkpoint component can be used for error recovery and other diagnostic purpose.

Claim 18 is rejected under similar rationales as claim 9.

Objected claims
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Kulkarni et al. (US PGPUB 2012/0159523) disclose a container service is capable of hosting large numbers of middleware components for multiple tenants. A central container manager controls a plurality of compute nodes. The central container manager receives middleware components from external devices or services and assigns the components to containers on one or more designated compute nodes. Each compute node has a container management agent and one or more containers. The container management agents activate and manage the appropriate number of containers to run the assigned middleware components. The container management agent assigns each container on its compute node a limited set of privileges to control access to shared resources.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG PAN whose telephone number is (571)270-7667. The examiner can normally be reached 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANG PAN/Primary Examiner, Art Unit 2193